Exhibit 10.3

 



BROKERAGE ACCOUNT PLEDGE AND

SECURITY AGREEMENT

 

 

 

1.       To induce WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”) to
enter into or continue one or more factoring or financing agreements, as amended
(the “Agreements”) with Naked Brands Group Inc. and Naked Inc. (collectively,
the “Client”), and in consideration of benefits to accrue to the undersigned as
a result of Wells Fargo’s arrangements with the Client and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and as security for: the prompt payment and performance in full of
(a) any and all indebtedness and obligations now or hereafter owing to Wells
Fargo by the Client, however arising, whether direct or indirect, absolute or
contingent, secured or unsecured, and whether under the Agreements, or
otherwise; (b) any and all indebtedness and obligations now or hereafter owing
to Wells Fargo by the undersigned, however arising, whether direct or indirect,
absolute or contingent, secured or unsecured, and whether arising hereunder,
under any guaranty of the obligations of any of the Client or otherwise; and (c)
any and all costs and expenses (including reasonable attorneys’ fees) incurred
by Wells Fargo in enforcing or collecting or attempting to enforce or collect
any of the foregoing indebtedness and obligations from the Client, the
undersigned, or any obligor of the Client under the Agreements or hereunder or
otherwise (which costs and expenses the undersigned hereby agrees to pay on
demand) (all of the foregoing being referred to collectively as the
“Obligations”), the undersigned hereby pledges, sells, assigns, sets over,
grants a security interest in and transfers to Wells Fargo all of its rights,
title and interest in and to: Brokerage Account # ####-#### maintained at Wells
Fargo Bank, National Association/Wells Fargo Advisors, LLC (“Broker”), together
with all investment property, financial assets, security entitlements and all
other investments contained in or added or credited to said account, including
without limitation, all certificated and uncertificated bonds and other
securities, marketable securities, cash, notes and other instruments and
property now or hereafter contained in or added or credited to said account, all
monies and funds and claims for monies and funds now or hereafter due or payable
thereon or in respect thereof, and all proceeds of all of the foregoing, all
whether by way of interest, dividend, bonus, redemption, repurchase, reissue or
otherwise (which account is herein called the “Collateral Account”), and directs
that the same be paid directly to Wells Fargo and to its sole order. The
Collateral Account presently contains the investments made on behalf of the
undersigned and held by Broker that are listed on Schedule A attached hereto and
made a part hereof (all of the investments listed on Schedule A, together with
any and all additional, substitute and replacement investments, and any proceeds
thereof, are herein referred to as the “Investments”). The undersigned warrants
and represents that the aggregate current market value of the Collateral Account
is no less than $1,400,000 (the “Minimum Pledged Amount”) and covenants and
agrees that during the term of this agreement and so long as the Obligations are
outstanding, the fair market value of the Collateral Account will at all times
equal or exceed the Minimum Pledged Amount.

 

2.       Notwithstanding anything to the contrary contained herein, and until
such time as Wells Fargo notifies the undersigned in writing to the contrary or
the value of the Collateral Account is less than the Minimum Pledged Amount, the
undersigned may continue to trade the investments contained in the Collateral
Account; provided, however, the undersigned may not at any time remove
Investments contained in the Collateral Account or the proceeds thereof from
said account unless Wells Fargo consents thereto in writing. Should the fair
market value of the Collateral Account fall below the Minimum Pledged Amount the
undersigned shall immediately invest additional funds in the Collateral Account
so that the value thereof shall be at least equal to the Minimum Pledged Amount.
Further, the undersigned agrees that any replacement investments or additional
investments contained in the Collateral Account at any time after the date
hereof, shall be deemed to be an Investment hereunder, subject to the pledge and
security interest contained herein and all of the terms and conditions of this
agreement.

 



   

 

 

3.       The undersigned represents and warrants that the undersigned lawfully
possesses and owns all of the Collateral Account and/or Investments in all
respects; that except for the security interest granted herein, the Collateral
Account and/or Investments are free from and will be kept free from all liens,
security interests, claims and encumbrances whatsoever; that the undersigned has
not made any prior assignments or transfers of said Collateral Account and/or
Investments or any of the proceeds thereof; that the undersigned will not
further sell, transfer or assign the Collateral Account and/or Investments or
any of the proceeds thereof; that the Collateral Account and/or Investments are
not subject to assessment; that the undersigned has not withdrawn all or any
part thereof and that there is no pending application for the withdrawal of all
or any part thereof. Further, the undersigned represents and warrants that the
Collateral Account is not and shall not at any time be a margin account. The
undersigned will defend at its own cost any action, proceeding or claim
affecting the Collateral Account and/or Investments or Wells Fargo’s security
interest therein or reimburse the Collateral Agent for all costs and expenses
incurred by the Collateral Agent in defending any such action, proceedings or
claim.

 

4.       The undersigned hereby irrevocably authorizes and empowers Wells Fargo,
at any time after the occurrence of an Event of Default (as defined below) and
from time to time, to demand and to receive any monies or funds due or to become
due by reason of said Collateral Account and/or Investments and to receipt for
any sums received therefrom, and the undersigned hereby irrevocably constitutes
and appoints any officer of Wells Fargo as the attorney for the undersigned to
transfer said Collateral Account and/or the Investments on the books of the
holder or depository of same, to apply for withdrawal, repurchase or redemption
of all or any part thereof, and to execute, either in its own name or in the
name of the undersigned, any or all instruments or documents required or
necessary for the withdrawal or receipt of funds therefrom and to fill in any
blanks required to complete same. The undersigned agrees to execute and deliver
to Wells Fargo any further documents or papers necessary to carry out the intent
and purpose of this pledge and security agreement, including without limitation,
all necessary stock and/or bond powers. The undersigned hereby authorizes Wells
Fargo to file financing statements with respect to the Collateral Account.

 

5.       (i) In the event that any Obligations are not paid or performed
promptly when due, or (ii) in the event of a breach of any warranty,
representation or covenant contained herein, including without limitation
Client’s covenant and agreement to maintain the fair market value of the
Collateral Account at no less than the Minimum Pledged Amount, or under any
guaranty of the obligations of the Client, or in any other agreement between
Wells Fargo and the undersigned, or (iii) in the event of a breach by the Client
of any covenant, warranty or representation contained in, or the occurrence and
continuation of any event otherwise constituting a default under, the Agreements
or any other agreement between Wells Fargo and the Client, or (iv) upon five (5)
days prior notice in the event that Wells Fargo or any Lender may deem itself
insecure (any of the foregoing, an “Event of Default”), the undersigned shall be
in default hereunder.

 



 2 

 

 

6.       Upon the occurrence of any Event of Default, Wells Fargo may, without
demand of performance, advertisement or notice of intention to sell, or of the
time or place of sale, and without notice to redeem, or other notice or demand
whatsoever to or upon the undersigned (all and each which demands,
advertisements and/or notices are hereby expressly waived), forthwith or at any
time or times thereafter, transfer to and/or register in Wells Fargo’s name, or
the name of its nominee, the Collateral Account and/or all or any of the
Investments contained therein and/or collect, receive, appropriate and realize
upon the Collateral Account and/or the Investments contained therein. In
addition, after giving no less than five (5) business days notice to the
undersigned, and also without any of the aforesaid demands, advertisements
and/or notices, upon the occurrence of any Event of Default, Wells Fargo may
sell, assign, transfer and deliver the whole or any part of the Collateral
Account and any Investments contained therein, then held by Wells Fargo under
this agreement or subject to this agreement in one or more parcels, at public or
private sale or sales, at any Exchange Broker’s Board, at Wells Fargo’s office
or elsewhere, on such terms and conditions, and at such prices as Wells Fargo
may deem advisable, for cash, upon credit, or for future delivery, with the
right on Wells Fargo’s part to become the purchaser thereof at any such sale or
sales, free and clear of any right or equity or redemption (which right or
equity is hereby expressly waived and released). If any notice of sale,
disposition, or other intended action by Wells Fargo is required by law, then
five (5) days notice shall constitute reasonable notice. Net proceeds of any
such disposition as aforesaid, after deducting all costs shall be applied to the
payment in whole or in part, of any of the Obligations, whether matured or
unmatured, fixed or contingent. The application as to particular Obligations
shall be in Wells Fargo’s sole discretion. The undersigned shall remain liable
for any of its Obligations in excess of the amount so applied. The enumeration
of the foregoing rights is not intended to be exhaustive, but in addition to any
other rights or remedies which Wells Fargo may have at law or equity.

 

7.       The undersigned agrees that Wells Fargo shall have the right, from time
to time and any time, without notice to or consent of the undersigned, to accept
and release security, grant extensions and consent to subordinations and
compromises with respect to Obligations, all without affecting in any manner the
obligations of the undersigned hereunder, which may be enforced before or after
proceeding against the Client or any other party or against any other security
granted to Wells Fargo.

 

8.       Waiver of any default shall not be a waiver of any other default. Wells
Fargo’s rights are cumulative and not alternative. No waiver or change in this
agreement shall bind Wells Fargo unless in writing signed by one of its
officers. The undersigned waives all exemptions. Any provision hereof contrary
to, prohibited by or invalid under applicable laws or regulations shall be
inapplicable and deemed omitted herefrom, but shall not invalidate the remaining
provisions hereof. NOTWITHSTANDING THE PLACE OF EXECUTION HEREOF, THE
UNDERSIGNED AGREES THAT THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS
AGREEMENT AND ALL RIGHTS HEREUNDER SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.

 



 3 

 

 

9.       The pledge provided for herein shall be in addition to, and shall not
be deemed to effect, modify or limit any other rights, collateral, agreements or
security which Wells Fargo may now or hereafter hold, whether granted or given
by the undersigned, the Client, or any other party.

 

10.       TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO HEREBY
WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING DIRECTLY
OR INDIRECTLY OUT OF THIS AGREEMENT, OR ANY OTHER AGREEMENT OR TRANSACTION
BETWEEN THE PARTIES HERETO. EACH OF THE PARTIES CONSENTS TO THE JURISDICTION OF
THE FEDERAL AND STATE COURTS LOCATED IN NEW YORK COUNTY FOR THE RESOLUTION OF
ALL DISPUTES OR CONTROVERSIES WHICH MAY ARISE HEREUNDER OR IN CONNECTION
HEREWITH.

 

11.       This agreement shall inure to the benefit of Wells Fargo and its
successors and assigns and shall be binding upon the undersigned and its heirs,
executors, administrators, successors and assigns.

 

 

[signatures on next page]

 

 4 

 

 

IN WITNESS WHEREOF, the undersigned has executed this instrument as of the 10th
day of June, 2016.

 

 

  /s/ Carole Hochman     Name: Carole Hochman   (a/k/a Carole S. Hochman)  
Address: ##########              

 

 

ACKNOWLEDGED AND AGREED:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

By: /s/ Robert Ostrowe

Name: Robert Ostrowe

Title: Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

[signature page to Brokerage Account Pledge and Security Agreement]

 



 5 

